Citation Nr: 0102574	
Decision Date: 01/30/01    Archive Date: 02/02/01	

DOCKET NO.  99-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1976 to 
February 1979.

This matter arises from an April 1999 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Dallas, Texas, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

An annual clothing allowance shall be paid to a veteran who 
has a service-connected skin disability that requires 
physician-prescribed medication that causes irreparable 
damage to the veteran's outer garments.  See 38 U.S.C.A. 
§ 1162 (West 1991); 38 C.F.R. § 3.810(a)(2) (2000).  The 
record indicates that the veteran is service connected for 
lichen simplex chronicus and tinea cruris secondary to burns 
of the scrotum.  A report of his outpatient treatment in June 
1996 indicates that the veteran's scrotum was erythematous, 
lichenified, and oozing at that time.  Apparently, the 
veteran was using some type of cream to ameliorate 
symptomatology associated with this disability.  It is 
unclear whether the cream was physician-prescribed.

The April 1999 denial of the veteran's application for an 
annual clothing allowance indicates that this benefit was 
"denied because 2nd degree burns are not severe enough to 
warrant clothing allowance [sic]."  This determination was 
not made by a physician; moreover, it is unclear whether the 
veteran's treatment records were available to the VA employee 
in April 1999 in conjunction with that determination.  
Finally, it is unclear whether the veteran continues to use 
physician-prescribed medications to deal with his service-
connected skin disability of the scrotum.  As part of his 
substantive appeal submitted in November 1999, the veteran 
stated that the "prescribed medication for my skin condition 
discolors my clothes and I have to spend more money than 
normal to replace them."  The Board believes that further 
clarification in this regard is necessary in order to both 
ensure the adequacy of the record and to accord the appellant 
due process of law.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The veteran should be requested to 
furnish the dates and places of all 
treatment that he has received since 1996 
for his service-connected skin condition 
of the scrotum.

2.  Once the foregoing information is 
received, the RO should make every 
attempt to obtain copies of the pertinent 
treatment records.  All records so 
obtained should be made a permanent part 
of the appellate record.

3.  The RO should then refer the 
veteran's claims folder to the VA 
hospital or outpatient treatment clinic 
of jurisdiction.  The Chief Medical 
Director or his designee should review 
the claim.  If the previous denial of the 
claim for an annual clothing allowance 
remains denied, then the veteran and his 
representative should be furnished a 
supplemental statement of the case.  This 
should indicate that due consideration 
was given to all of the veteran's 
pertinent clinical records.  The various 
physician-prescribed medications, if any, 
currently used by the veteran should be 
cited, and a rationale should be given as 
to why such medications do not 
irreparably damage outer garments.  The 
veteran and his representative should 
also be given the appropriate time period 
in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




